Order, so far as appealed from, unanimously modified by striking out of paragraph “ Fifth ” of the amended complaint the words: “ (meaning that the plaintiff had brought a ‘ nuisance suit ’ against his former employer because of his dismissal) * * * (meaning that he" exaggerated and lied to defendant, Bishop’s Service, Incorporated, with respect to the positions held by him and the responsibilities thereof) * * * (that he is inefficient and has not a good reputation with respect to ability in the field of brokerage, freight forwarding, export and import) ” and, as so modified, affirmed, with $20 costs and disbursements to the appellant, and with leave to the plantiff to serve a further amended complaint within twenty days after service of a copy of the order, with notice of entry thereof. Settle order on notice. Present — Peek, P. J., Glennon, Cohn, Callahan and Shientag, JJ.